[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-15492         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        APRIL 14, 2011
                                      ________________________        JOHN LEY
                                                                        CLERK
                           D.C. Docket No. 6:07-cr-00055-ACC-GJK-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                               versus

ALONZIA MARQUES CONTRELL PHILLIPS,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (April 14, 2011)

Before TJOFLAT, EDMONDSON and BLACK, Circuit Judges.

PER CURIAM:

         Stephen J. Langs, appointed counsel for Alonzia Contrell Phillips in this

appeal, has moved to withdraw from further representation of the appellant and
has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,

18 L.Ed.2d 493 (1967). Our independent review of the record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Phillips’s convictions and

sentences are AFFIRMED.




                                         2